                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON

CRIMINAL ACTION NO. 18-46-DLB-CJS

UNITED STATES OF AMERICA                                                       PLAINTIFF


v.                      MEMORANDUM OPINION AND ORDER


AARON S. SMITH                                                              DEFENDANT

                       * *   * *   * *   * *   * *   * *   * *   * *

I.     INTRODUCTION

       This matter is before the Court on Defendant’s Motion to Suppress all evidence

seized from his vehicle during a traffic stop on July 11, 2018. (Doc. # 13). In his Motion,

Defendant Smith alleges that police officers lacked probable cause to stop his vehicle

and that a subsequent search of his vehicle constituted an unreasonable search in

violation of the Fourth Amendment. Smith therefore argues that all evidence seized from

the stop should be suppressed. Id.

       On March 20, 2019, the Court held an evidentiary hearing on the Motion. (Doc. #

34). Defendant Smith was present at the hearing and represented by attorney F. Dennis

Alerding. Id. The United States was represented by Assistant United States Attorney

Wade Napier. Id. The hearing was recorded by the Official Court Reporter Lisa Wiesman.

Id. Prior to the hearing, the Defendant filed a Memorandum in Support of his Motion to

Suppress (Doc. # 17), and the United States filed a Response in Opposition (Doc. # 23).

After the hearing, the Court allowed the parties to file supplemental memoranda (Docs. #
38 and 39), and the Motion is now ripe for the Court’s review. For the reasons set forth

herein, Defendant’s Motion to Suppress (Doc. # 13) is denied.

II.   FINDINGS OF FACT

      Three witnesses testified during the March 20, 2019 evidentiary hearing on behalf

of the United States: Drug Enforcement Administration (DEA) Special Agent Troey Stout,

Kentucky State Police (KSP) Interdiction Sergeant William Lindon, and KSP K-9 Officer

Brian Smith. (Doc. # 35). The Defendant recalled Sergeant Lindon to testify but did not

call any other witnesses. Weighing the credibility of the witnesses’ testimony presented

at the evidentiary hearing, the Court makes the following factual findings:

      1.     At some time in May or June, 2018, the DEA office in Detroit, Michigan

advised DEA Agent Troey Stout that Defendant Aaron Smith was suspected of traveling

from Michigan to Kentucky to distribute heroin. At the time, Agent Stout worked with an

interdiction team in the central Kentucky region staffed by the KSP. The interdiction team

was tasked with responding to call-outs from the DEA and other federal agencies. Stout

was advised that the Detroit DEA office might need the assistance of the interdiction team

based upon the investigation of Defendant’s suspected drug-trafficking activity.

      2.     Agent Stout was further advised that a Michigan court had issued a tracking

warrant allowing the DEA to track Defendant’s vehicle, a 2002 Toyota 4Runner. The

warrant was issued based upon an affidavit attesting that a confidential source (CS) had

advised the DEA that Mr. Smith was distributing heroin from Michigan to Kentucky two to

three times per month. The CS indicated that the heroin was being transported in Smith’s

2002 Toyota 4Runner with Michigan license plates, and that the CS had seen Smith

transporting a package of heroin. The CS also reported that after Smith sells the drugs



                                            2
in Kentucky, he takes the drug proceeds to Mexico. The CS provided Defendant’s

address in addition to identifying the vehicle and its Michigan plates.

       3.      Agent Stout was advised that the DEA was able to corroborate some of this

information through surveillance and other means. More specifically, the DEA confirmed

Defendant’s address, the identity of the vehicle, and the vehicle’s location at the same

address. The U.S. Border Patrol also confirmed border crossings involving Mr. Smith,

and administrative subpoenas issued to Western Union revealed wire transfers from Mr.

Smith to individuals in Mexico. Additionally, through surveillance of the tracker placed on

Defendant’s vehicle, the DEA observed Defendant make at least three trips to Lexington,

Kentucky, from Michigan, by way of Interstate 75.

       4.      In July 2018, the Detroit DEA office contacted Agent Stout and advised that

the tracker revealed the vehicle was traveling south toward Kentucky. On July 11, 2018,

Agent Stout gathered the interdiction team and traveled to an interception point in Grant

County, Kentucky, to monitor Interstate 75 for Defendant’s vehicle. Agent Stout was

given access to the tracker data and was able to watch the vehicle as it traveled

southbound. Stout guided the interdiction team to Defendant’s vehicle.

       5.      At approximately 9:00 p.m. on that date, the KSP interdiction officers

patrolling Interstate 75 observed Defendant’s Toyota 4Runner and began to follow it.

While following the vehicle for approximately seven miles, KSP Interdiction Sergeant

William Lindon and other members of the KSP interdiction team observed the vehicle

cross the right-side “fog line” into the shoulder twice within a short distance. Based upon

this traffic violation, Lindon initiated a traffic stop.1



1
       KSP issued a citation for the traffic violation.

                                                          3
       6.     During the stop, Defendant confirmed that the vehicle was registered to him

and presented identification matching the name and address provided by the CS.

Defendant also told officers that he was traveling to Lexington, Kentucky.

       7.     Officers requested consent to search the vehicle from the Defendant, who

was the driver and only occupant. After some discussion, Defendant did not consent to

the search.

       8.     Sergeant Lindon then called the nearby KSP K-9 Officer Brian Smith to the

scene. Officer Smith was assigned to the interdiction team that evening, and it took him

approximately four minutes to arrive with his certified narcotics dog. Smith directed the

dog to conduct a free-air sniff of the vehicle. Officer Smith testified that the dog is properly

certified and is reliable in alerting to the presence of narcotics. Officer Smith further

testified that the dog sat down—indicating a positive alert—at the front fender on the

passenger side of the vehicle.

       9.     In order to safely search the vehicle away from interstate traffic, at

approximately 9:39 p.m., KSP transported it along with the Defendant to a local

mechanic’s garage about two miles away.

       10.    At approximately 11:14 p.m., after several hours of searching the vehicle,

officers found a large bag of heroin hidden in a compartment behind the dashboard radio.

The officers also seized a silver iPhone and a Samsung cell phone. Defendant was then

arrested at approximately 1:04 a.m. on July 12, 2018.

III.   ANALYSIS

       Defendant raises four main arguments in support of his Motion to Suppress. First,

Defendant argues that the initial stop by KSP Sergeant Lindon violates the Fourth



                                               4
Amendment because the interdiction team invented a “minor traffic violation” as a pretext

to make the stop. (Doc. # 17). Next, Defendant argues that Sergeant Lindon violated the

Fourth Amendment by continuing to investigate beyond the scope of the traffic violation

because police lacked reasonable suspicion of any criminal activity. Third, Defendant

argues that the officers’ search of the passenger compartment of his vehicle violated the

Fourth Amendment. Finally, Defendant argues that moving the vehicle to another location

and conducting an extensive four-hour search of its compartments was unreasonable and

in violation of the Fourth Amendment. Each of these arguments will be addressed in turn.

       A.      There was probable cause to conduct the initial stop.

       Defendant first argues that Sergeant Lindon’s initial stop of the vehicle violates the

Fourth Amendment because the interdiction team invented the “minor traffic violation” as

a pretext to make the stop. (Doc. # 17 at 1). Defendant disagrees that crossing the fog

line meets the definition of “careless driving” under Ky. Rev. Stat. § 189.290. Defendant

also disputes Lindon’s testimony that the interdiction team perceived such crossing of the

fog line as careless driving in light of the fact that Lindon testified that the interdiction team

was looking for a reason to initiate a traffic stop. See (Doc. # 39 at 2). The evidence

presented at the March 20, 2019 evidentiary hearing, as well as relevant authority,

contradicts Defendant’s position, and the Court finds that police had a lawful basis to

conduct the initial traffic stop.

       First, repeated crossing of the fog line into the shoulder of the road constitutes

careless driving in violation of Kentucky law and provides probable cause to conduct a

traffic stop. Officer Lindon testified at the evidentiary hearing that driving on the shoulder

of the road could endanger pedestrians and stranded motorists, and that repeated



                                                5
crossing from the traffic lane across the fog line and into the shoulder constitutes careless

driving under Kentucky law. The case law supports Officer Lindon’s conclusion. A traffic

stop was found to comport with the Fourth Amendment under similar circumstances when

police witnessed a defendant’s truck travel across the fog line and onto the rumble strips

more than once over the course of three miles. United States v. Copley, No. 4:16-cr-10-

JHM, 2016 WL 3964070, at *2 (W.D. Ky. July 19, 2016).

        The Copley court stated that Kentucky’s reckless driving statute, Ky. Rev. Stat. §

189.290, “does not require an operator to actually inconvenience or harm a pedestrian or

other vehicle for a violation of the reckless driving statute to occur.” Id. That court went

on to explain that “[w]hen a driver travels across the fog line and onto the rumble strip

repeatedly, the driver of the vehicle is not operating the vehicle in a careful manner with

regard to the safety of other vehicles on the highway.” Id. The Copley court concluded,

therefore, that the officer “had probable cause to conduct a traffic stop of Defendant’s

vehicle for violating KRS § 189.290, the reckless driving statute.” Id. See also Baker v.

Commonwealth, 475 S.W.3d 633, 636 (Ky. Ct. App. 2015) (finding that hugging the fog

line indicates the activity of an impaired driver and constitutes sufficient evidence to justify

a traffic stop). Just as in Copley, here the officers observed Defendant cross over2 the

fog line numerous times within a few miles. Accordingly, the officers had probable cause

to conduct a traffic stop.




2
         Defendant argues repeatedly that “touching of a line” is insufficient. See (Doc. # 39 at 3) (citing
United States v. Warfield, 727 F. App’x 182 (6th Cir. 2018) (applying Ohio law)). This precedent does not
appear to comport with Kentucky case law. See Baker, 475 S.W.3d at 636. Nevertheless, even assuming
that Defendant is correct and “touching of a line” is insufficient, Defendant glosses over the fact that the
testimony presented at the evidentiary hearing was that Defendant crossed over, not merely touched, the
fog line repeatedly. Accordingly, Defendant’s argument on this point is misplaced.

                                                     6
       Defendant’s argument that the officers admitted that they were looking for a reason

to conduct a stop is irrelevant. Defendant notes that the tracking warrant only authorized

police to follow Defendant’s vehicle, not to conduct a stop, and that it is clear the officers

were motivated to find a reason to stop Defendant.            However, neither the officers’

subjective intent, nor the limited language of the warrant, converts the stop into a Fourth

Amendment violation. It is well-settled that an officer has probable cause under the

Fourth Amendment to stop a vehicle when he observes a driver violate a traffic law.

United States v. Hughes, 606 F.3d 311, 315 (6th Cir. 2010). The officers’ internal

motivation is irrelevant; “[s]o long as the officer has probable cause to believe that a traffic

violation has occurred or was occurring, the resulting stop is not unlawful and does not

violate the Fourth Amendment.” United States v. Colbert, No. 3:10-cr-151, 2011 WL

2746811, at *3 (W.D. Ky. July 13, 2011) (citing United States v. Ferguson, 8 F.3d 385,

391 (6th Cir. 1993)). See also Whren v. United States, 517 U.S. 806, 810 (1996) (finding

that any traffic offense committed by a driver forms a legitimate basis for a stop,

regardless of any other personal motivations the officers might have had for stopping the

vehicle); United States v. Torres-Ramos, 536 F.3d 542, 550 (6th Cir. 2008) (“[S]ubjective

intent for executing the stop is irrelevant.”).

       Finally, Defendant challenges the credibility of the police officers and asserts that

they “made up” the violation. At the evidentiary hearing, Officer Lindon denied making a

false finding of careless driving and emphatically stated that as a Kentucky state trooper

he takes his integrity seriously. The Court observed Officer Lindon’s demeanor and found

him to be a credible witness. His testimony appeared sincere and truthful. Moreover, the

United States presented an audio recording from the day of the stop at the evidentiary



                                                  7
hearing.    The recording shows the officers contemporaneously commenting on the

movement of Defendant’s vehicle and corroborates Officer Lindon’s testimony; the

contemporaneous nature of the officers’ statements on the recording supports a finding

that Officer Lindon actually observed what he testified to at the evidentiary hearing.

       In sum, the Court credits Officer Lindon’s testimony that the interdiction team

witnessed Defendant cross over the fog line onto the shoulder multiple times within the

space of a few miles. Accordingly, the Court finds that Lindon had probable cause to

believe that a traffic violation—namely, violation of Ky. Rev. Stat. § 189.290, Kentucky’s

careless driving statute—had occurred, and therefore the initial stop did not violate the

Fourth Amendment. See Colbert, 2011 WL 2746811 at *3.

       B.     There was probable cause to extend investigation of the stop and
              search Defendant’s vehicle based upon a reasonable suspicion of
              drug-trafficking activity.

       Next, Defendant argues that Sergeant Lindon violated the Fourth Amendment

when he continued to investigate beyond the scope of the traffic violation by bringing in a

drug-sniffing dog and searching the vehicle. (Doc. # 17). In support of his claim that the

search was improper, Defendant points to the fact that the tracking warrant only provided

for the placement of a tracking device and for the monitoring of the vehicle rather than

authorizing a stop and search. (Doc. # 39 at 2). Defendant also asserts that police lacked

reasonable suspicion of any criminal activity at the scene such as the odor of marijuana.

Id. Relying on Arizona v. Gant, 566 U.S. 332 (2009), Defendant argues that “[t]here were

no violations of any drug laws, there were no outstanding warrants, there was no

suspicious activity, and there was no smell of marijuana which would lead that officer to

believe that a full search of this car was necessary.” (Doc. # 17 at 1-2). Defendant’s



                                             8
argument is misplaced because it ignores the probable cause that arose during the

investigation of the stop, which permits a warrantless search.

       “A seizure for a traffic violation justifies a police investigation of that violation.”

Rodriguez v. United States, 135 S. Ct. 1609, 1614 (2015). In investigating a traffic

violation, Officers may conduct a canine sniff during a lawful traffic stop as long as the

sniff does not extend the duration of the stop beyond the time reasonably necessary to

address the traffic violation that warranted the stop. Id. See also Illinois v. Caballes, 543

U.S. 405, 407 (2005) (establishing that the use of a trained narcotics dog during a lawful

traffic stop “generally does not implicate legitimate privacy interests”); United States v.

Garcia, 496 F.3d 495, 504 (6th Cir. 2007) (affirming district court’s refusal to suppress

evidence seized and finding that the “canine narcotics sniff was lawfully conducted as

part of the investigatory stop”). At the evidentiary hearing, defense counsel conceded

that the four minutes it took for the drug dog to arrive on the scene was reasonable and

did not extend the duration of the stop unnecessarily. Accordingly, use of the trained

narcotics dog did not violate the Fourth Amendment.

       Moreover, even if the initial purpose of the stop had been or could have been

completed prior to the dog’s free-air sniff of the vehicle, police may extend a stop beyond

what is necessary to effectuate the original purpose if “something happened during the

stop to cause the officer to have a reasonable and articulable suspicion that criminal

activity is afoot.” United States v. Stepp, 680 F.3d 651, 661 (6th Cir. 2012) (quoting United

States v. Davis, 430 F.3d 345, 535 (6th Cir. 2005)). See also Garcia, 496 F.3d at 504

(affirming district court’s refusal to suppress evidence and finding that the “canine

narcotics sniff was lawfully conducted as part of the investigatory stop”).



                                              9
           When determining whether the officer had developed a reasonable suspicion of

criminal activity, the court considers the totality of the circumstances. United States v.

Richardson, 385 F.3d 625, 630 (6th Cir. 2004). The officer “must point to ‘specific and

articulable facts’ that are ‘more than an ill-defined hunch.’” Id. at 630 (quoting United

States v. Cortez, 449 U.S. 411, 417-18 (1981)). “Police officers are permitted ‘to draw on

their own experience and specialized training to make inferences from and deductions

about the cumulative information available to them that might well elude an untrained

person.’” United States v. Shank, 543 F.3d 309, 315 (6th Cir. 2008) (quoting United

States v. Martin, 289 F.3d 392, 398 (6th Cir. 2002)).

           Here, “something happened during the stop to cause the officer to have a

reasonable and articulable suspicion that criminal activity is afoot.” Stepp, 680 F.3d at

661. Namely, during his investigation of the traffic stop, Officer Lindon confirmed that

Defendant’s name, address, and vehicle registration matched the information of the

suspect identified by the CS. This provided ample justification to conduct the open-air K-

9 sniff.

           Under Sixth Circuit law, it is well-established that a confidential informant’s tips to

law enforcement—when shown to be substantially corroborated—are sufficient to

establish probable cause. United States v. Strickland, 144 F.3d 412, 417 (6th Cir. 1998).

Specifically, the Sixth Circuit has repeatedly held that probable cause exists when an

informant describes the details of a drug transaction that is to take place in the future, and

those details are then independently observed by police officers. See United States v.

Gill, 685 F.3d 606, 610 (6th Cir. 2012); Strickland, 144 F.3d at 417; United States v.

Barrett, 890 F.2d 855, 861-62 (6th Cir. 1989). “The more unusual the occurrences are



                                                 10
that the police are able to confirm, the stronger the showing of probable cause, and vice

versa.” Strickland, 144 F.3d at 417. There is no requirement that officers witness an

illegal event taking place before probable cause exists. Id. Therefore, officers need not

observe a completed drug transaction before lawfully arresting a suspected narcotics

trafficker. Gill, 685 F.3d at 610.

       In Gill, William Holmes agreed to become a confidential informant after being

arrested for the possession and sale of narcotics. 685 F.3d at 608. In the presence of

police officers, Holmes called his supplier, Gill, who agreed to sell five ounces of cocaine

to Holmes at a particular location on Vine Street in Cincinnati. Id. Holmes told police that

Gill would be driving a green Acura. Id. As Holmes predicted, Gill arrived at the specified

location on Vine Street in a green Acura. Id. He then exited the car and joined a group

of individuals in front of a house alongside the street. Id. When police announced their

presence, Gill fled on foot down the street, until he eventually stopped and surrendered

to police. Id. A subsequent search of Gill’s car revealed the five ounces of cocaine

Holmes had requested on the phone. Id. The Sixth Circuit determined that there was

probable cause to search the car, as police were able to corroborate Holmes’s tip

regarding the color and make of Gill’s car as well as the time and location of the drug

transaction.

       Here, the CS’s tips to the DEA were sufficient to establish probable cause because

they were substantially corroborated. Similar to the informant in Gill, the police here were

able to corroborate the CS’s tip regarding the identification of Defendant’s 2002 Toyota

4Runner with Michigan plates as well as the frequency and location of the drug trafficking

from Michigan to Kentucky. They were also able to corroborate far more—including



                                            11
Defendant’s address, confirmed border crossings in between the United States and

Mexico, and wire transfers from Defendant to individuals in Mexico. Given the totality of

the circumstances, and following Sergeant Lindon’s confirmation that Defendant was the

suspect identified by the CS, the Court finds that these facts suffice to establish probable

cause—let alone reasonable suspicion—that criminal activity was afoot. Accordingly, the

free-air sniff by the K-9 unit was supported by probable cause and did not violate the

Fourth Amendment.

       Likewise, the K-9’s detection of the odor of controlled substances provided

additional probable cause to conduct a search of Defendant’s vehicle.          The Fourth

Amendment’s prohibition against unreasonable searches and seizures “extend[s] to brief

investigatory stops of persons or vehicles that fall short of traditional arrest.” United

States v. Chandler, 437 F. App’x 420, 425 (6th Cir. 2011) (internal citations omitted).

Accordingly, the Fourth Amendment generally requires that police obtain a warrant before

conducting a search. Maryland v. Dyson, 527 U.S. 465, 466 (1999). In the context of

movable vehicles, however, warrantless searches are constitutional upon a finding of

probable cause such that “there is a fair probability that contraband or evidence of a crime

will be found in a particular place.” United States v. Cope, 312 F.3d 757, 775 (6th Cir.

2002) (internal citation omitted). See also California v. Acevedo, 500 U.S. 565, 580

(1990) (“The police may search an automobile and the containers within it where they

have probable cause to believe contraband or evidence is contained.”).

       A positive reaction by a properly-trained narcotics dog establishes probable cause

for the presence of controlled substances and justifies a warrantless search of a stopped

vehicle. United States v. Hill, 195 F.3d 258, 273 (6th Cir. 1999) (citing United States v.



                                            12
Diaz, 25 F.3d 392, 394 (6th Cir. 1994) (“It is well-established in this Circuit that an alert

by a properly-trained and reliable dog establishes probable cause to justify a warrantless

search of a stopped vehicle.”)); United States v. Berry, 90 F.3d 148, 153 (6th Cir. 1994).

Here, the K-9’s positive alert for the presence of narcotic odor gave the officers probable

cause to search Defendant’s vehicle.

       Defendant’s reliance on Gant is misplaced. Not only did Gant discuss the search-

incident-to-arrest exception to the warrant requirement, which is inapplicable to the case

at bar, the Gant Court expressly noted that “a search of any area of the vehicle in which

the evidence might be found” is authorized when “there is probable cause to believe a

vehicle contains evidence of criminal activity.” Gant, 556 U.S. at 347. It is clear that,

upon the dog’s positive signal, the police officers had reasonable grounds to believe that

further evidence of a crime might be found inside the vehicle. Accordingly, the officers’

decision to search Defendant’s vehicle without a warrant was proper under the

automobile exception because there was probable cause and a reasonable suspicion of

ongoing criminal activity based upon the corroborated information provided by the CS

and the positive drug-dog alert.

       C.     The officers’ search of the vehicle was reasonable in scope.

       Defendant next argues that even if the search was initially proper, police exceeded

the scope of the search by moving the vehicle to another location and spending several

hours searching the vehicle before ultimately removing the car stereo and locating drugs

in a hidden compartment. (Doc. # 39 at 2-3). Defendant’s argument, however, is

misplaced. Suppression is unwarranted because the officers had probable cause to




                                             13
search the entirety of Defendant’s vehicle, and moving the vehicle a short distance away

for officer safety was not unreasonable.

              1.     The scope of the search did not violate the Fourth Amendment.

       In his brief, Defendant has failed to point to any on-point authority to indicate that

police violated the scope of a proper search under the Fourth Amendment by dismantling

the car stereo or searching inside the dashboard over the course of a few hours. The

officers’ search of the vehicle, though extensive, was proper in scope.

       As the Supreme Court noted in Gant, “[i]f there is probable cause to believe a

vehicle contains evidence of criminal activity . . . a search of any area of the vehicle in

which the evidence might be found” is authorized. Gant, 556 U.S. at 347 (emphasis

added). Such probable cause “extends to every part of the vehicle and all containers

found therein in which the object of the search could be hidden. United States v. Winters,

782 F.3d 289 (6th Cir. 2015) (internal citation omitted); accord United States v. Ross, 456

U.S. 798, 825 (1982) (“If probable cause justifies the search of a lawfully-stopped vehicle,

it justifies the search of every part of the vehicle and its contents that may conceal the

object of the search.”). “Indeed, once a dog properly alerts, ‘officers clearly ha[ve]

probable cause, not only to . . . search the vehicle, but to dismantle it as well.’” United

States v. Bernal, No. 5:17-CR-102-DCR-REW, 2017 WL 5662299, at *11 (E.D. Ky. Oct.

26, 2017) (citing United States v. Guerrero-Sanchez, 412 F. App’x 133, 141 (10th Cir.

2011)) (collecting cases). When the narcotics K-9 positively alerted on the vehicle, it was

reasonable for officers to search any area of the vehicle where narcotics could be

hidden—including the dashboard area of the vehicle. Consequently, the search was

proper in scope and suppression is not warranted.



                                             14
               2.      Moving the vehicle a short distance away did not violate
                       Defendant’s Fourth Amendment rights.

       Defendant has also failed to point to any authority supporting his argument that the

police violated this Fourth Amendment rights by moving Defendant’s vehicle from the

shoulder of Interstate 75 to a safe, nearby location. In evaluating the appropriateness of

moving the Defendant’s vehicle from the shoulder of Interstate 75 to a nearby garage,

courts examine whether, under a reasonableness standard, the move “was more intrusive

than necessary to fulfill the purpose of the stop.” United States v. Pino, 855 F.2d 357,

362 (6th Cir. 1988) (holding that moving vehicle to nearby underpass was necessary to

shield officers and defendant from the rain and to promote the safety of vehicles passing

by on the interstate). See also Carter v. Hamaoui, 699 F. App’x 519, 533 (6th Cir. 2017)

(finding that “once the police had probable cause to search the truck, they also had

probable cause to move the truck to a location where they could properly and safely

search through it.”).      The Sixth Circuit indicated that moving locations during an

investigation can become overly-intrusive when the purpose is to move “to a more

institutional setting such as a police station or interrogation room” as opposed to a move

motivated by practical reasons such as officer safety or inclement weather. Pino, 855 F.2d

at 362.

       Here, as in Pino, the move to the nearby garage was necessary to promote the

safety of the officers and the vehicles passing by on the interstate. Id. The traffic stop

occurred while the sun was setting,3 and Officer Smith testified at the evidentiary hearing

that the shoulder was not safe, as wind from a tractor trailer passing close by Defendant’s

parked vehicle slammed the driver’s side door onto one of the interdiction team members


3
       The Court takes judicial notice that sunset occurred at approximately 9:05 p.m. on July 11, 2018.

                                                  15
performing the search. Additionally, the move was “not to a more institutional setting such

as a police station or interrogation room.” Id. Consequently, the move was not more

intrusive than necessary to effectuate the purposes of the traffic stop, and suppression is

unwarranted. Id.

IV.    CONCLUSION

       Accordingly, for the reasons set forth herein, IT IS ORDERED as follows:

       (1)    Defendant’s Motion to Suppress (Doc. # 13) is DENIED;

       (2)    The time period between December 13, 2018—the date on which

Defendant’s Motion to Suppress was filed—and the date of the entry of this Order, totaling

127 days, is excluded from the provisions of the Speedy Trial Act pursuant to 18 U.S.C.

§ 3161(h)(1)(D) & (H); and

       (3)    This matter is schedule for a Status Conference on Tuesday, April 30,

2019 at 10:00 a.m. in Covington at which time the Court will set this matter for trial.

       This 19th day of April, 2019.




K:\DATA\ORDERS\Covington Criminal\2018\18-46 MOO Denying MTS.docx




                                            16
